           Case 2:20-cv-01831-NR Document 30 Filed 12/01/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    :
NICOLE ZICCARELLI,                                  :
                                                    : No. 2:20-cv-01831-NR
                      Plaintiff,                    :
                                                    :
    v.                                              :
                                                    :
THE ALLEGHENY COUNTY BOARD OF                       :
ELECTIONS, et al.                                   :
                                                    :
                      Defendant.                    :
                                                    :
                                                    :
                                                    :

                   MOTION FOR ADMISSION PRO HAC VICE
                         OF ERIC J. SCHREINER

         Eric J. Schreiner, undersigned counsel for Plaintiff, Nicole Ziccarelli,
hereby moves that Eric J. Schreiner be admitted to appear and practice in this
Court in the above-captioned matter as counsel pro hac vice for Plaintiff in the
above-captioned matter pursuant to LCvR 83.2 and LCvR 83.3 and this Court's
Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc.
No. 06-151).
         In support of this motion, undersigned counsel attaches the Affidavit for
Admission Pro Hac Vice of Eric J. Schreiner filed herewith, which, it is averred,
satisfies the requirements of the foregoing Local Rules and Standing Order.



                                            Respectfully submitted,
       Case 2:20-cv-01831-NR Document 30 Filed 12/01/20 Page 2 of 5




Dated: 12/01/2020                   /s/ Eric J. Schreiner
                                    Eric J. Schreiner, Esquire
                                    PA ID No. 76721
                                    eshreiner@kleinbard.com
                                    1717 Arch Street, 5th Floor
                                    Philadelphia, PA 19103
                                    P: (215) 568-2000
                                    F: (215) 568-0140
                                    Attorney for Defendant Youngstown
                                    Attorney for Plaintiff, Nicole Ziccarelli
           Case 2:20-cv-01831-NR Document 30 Filed 12/01/20 Page 3 of 5




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   :
NICOLE ZICCARELLI,                                 :
                                                   : No. 2:20-cv-01831-NR
                      Plaintiff,                   :
                                                   :
    v.                                             :
                                                   :
THE ALLEGHENY COUNTY BOARD OF                      :
ELECTIONS, et al.                                  :
                                                   :
                      Defendant.                   :
                                                   :
                                                   :


                  AFFIDAVIT OF ERIC J. SCHREINER
         IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

         I, Eric J. Schreiner, make this affidavit in support of my Motion For
Admission Pro Hac Vice in the above-captioned matter as counsel pro hac vice
for Plaintiff, Nicole Ziccarelli, in the above-captioned matter pursuant to LCvR
83.2 and LCvR 83.3 and this Court's Standing Order Regarding Pro Hac Vice
Admissions dated May 31, 2006 (Misc. No. 06-151).

         I, Eric J. Schreiner, being duly sworn, do hereby depose and say as follows:

            1. I am a Partner of the law firm Kleinbard LLC.

            2. My business address is 1717 Arch Street, Three Logan Square, 5th

               Floor, Philadelphia, PA 19103.
        Case 2:20-cv-01831-NR Document 30 Filed 12/01/20 Page 4 of 5




         3. I am a member in good standing of the Bars of the Commonwealth of

              Pennsylvania and the State of New Jersey.

         4. My Pennsylvania bar identification number is 76721.

         5. A current certificate of good standing from the Supreme Court of

              Pennsylvania is attached to this Affidavit as Exhibit A.

         6. I attest that I am a registered user of ECF in the United States District

              Court for the Western District of Pennsylvania.

         7. I attest that I have read, know and understand the Local Rules of

              Court for the United States District Court for the Western District of

              Pennsylvania.

         8. Based upon the foregoing, I respectfully request that I be granted pro

              hac vice admission in this matter.


      I certify and attest that the foregoing statements made by me are true. I am
aware that if any of the foregoing statements made by me are false, I am subject to
punishment.


Date: December 1, 2020                             /s/ Eric J. Schreiner
          Case 2:20-cv-01831-NR Document 30 Filed 12/01/20 Page 5 of 5




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                 :
NICOLE ZICCARELLI,                               :
                                                 : No. 2:20-cv-01831-NR
                   Plaintiff,                    :
                                                 :
    v.                                           :
                                                 :
                                                 :
THE ALLEGHENY COUNTY BOARD OF                    :
ELECTIONS, et al.                                :
                                                 :
                   Defendants.                   :
                                                 :
                                                 :
                                                 :
                         CERTIFICATE OF SERVICE
         I, Eric J. Schreiner, certify that on December 1, 2020, a true and correct

copy of the motion for Admission Pro Hac Vice was filed electronically and is

available for viewing and downloading from the ECF system.



                                               /s/ Eric J. Schreiner
                                                Eric J. Schreiner
